Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/19 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations in claim 12 are: “network interface means”, “a storage means”, and “change control means”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Naitoh (US P. No. 2008/0137125) and Tanaka (US P. No. 2015/0109636).
As to claim 1, Naitoh teaches an information processing apparatus (207 in fig. 2) comprising: a first acquisition unit that acquires setting information for performing a setting of a network of the apparatus and first environment information of the network (fig. 6 and fig. 7 indicates that the network setting and environment information), (S1201 in fig. 12), from an external management apparatus (107 in fig. 1), through a communication line (105 or 106 in fig. 1); a setting unit that performs the setting of the network using the setting information acquired by the first acquisition unit (S1203 in fig. 12, p. [0051] for setup the network setting of the image forming apparatus); and a notification unit that notifies that the network to which the apparatus is connected is incorrect, (p. [0055] discloses the notification of the completion of the network setting does not reach because the environment information such as a subnet mask, a domain name system (DNS) server address, a proxy server address and a gateway address is incorrect). 
Although Naitoh does not teach the second acquisition that acquires second environment information of the network in the order to compare it with the first environment information of the network and determine the result of the comparison, Tanaka teaches the above limitation (p. [0049] and [0086] discloses in step S505, the network environment module 303 compares the network ID 402 (first network environment information) which is registered in the polling setting information table 400 and corresponds to the MFP 100 as a polling destination with the network ID (second network environment information) acquired in step S504. Based on the comparison result, the network environment check module 303 determines whether the network environment of the information processing apparatus 200 has changed since the MFP 100 is registered).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Naitoh to compare a second environment information with the first environment information of the network and determine the result of the comparison. The suggestion for modifying the system of Naitoh can be reasoned by one of ordinary skill in the art as set forth above by Tanaka because the modified communication system would increase the accurate of the communication between two device via the network.
As to claim 2, Naitoh teaches wherein the first environment information is environment information of a case where a correct network setting is performed (p. [0067]).
As to claim 3, Tanaka teaches the communication line is a wireless communication line in which communication with the management apparatus is performed without requiring a connection setting (p. [0021] teaches a personal computer would be a management apparatus in the communication with MFP via the wireless line (p. [0029])).
As to claim 4, Tanaka teaches the communication line is a wireless communication line in which communication with the management apparatus is performed without requiring a connection setting (p. [0021] teaches a personal computer would be a management apparatus in the communication with MFP via the wireless line (p. [0029])).
As to claim 10, Naitoh teaches the information processing apparatus according to claim 2, wherein the first acquisition unit acquires setting information and first environment information corresponding to the input identification information, and wherein in a case where replacement of the apparatus is performed, the identification information is identification information identical to identification information which is input for the apparatus before replacement (p. 0067]).
As to claim 17, Naitoh teach a non-transitory computer readable medium storing a program causing a computer to execute: 
setting information for performing a setting of a network of the apparatus and first environment information of the network (fig. 6 and fig. 7 indicates that the network setting and environment information), (S1201 in fig. 12), from an external management apparatus (107 in fig. 1), through a communication line (105 or 106 in fig. 1); a setting unit that performs the setting of the network using the setting information acquired by the first acquisition unit (S1203 in fig. 12, p. [0051] for setup the network setting of the image forming apparatus); and a notification unit that notifies that the network to which the apparatus is connected is incorrect, (p. [0055] discloses the notification of the completion of the network setting does not reach because the environment information such as a subnet mask, a domain name system (DNS) server address, a proxy server address and a gateway address is incorrect). 
Although Naitoh does not teach a step of acquiring second environment information of the network in the order to compare it with the first environment information of the network and determine the result of the comparison, Tanaka teaches the above limitation (p. [0049] and [0086] discloses in step S505, the network environment module 303 compares the network ID 402 (first network environment information) which is registered in the polling setting information table 400 and corresponds to the MFP 100 as a polling destination with the network ID (second network environment information) acquired in step S504. Based on the comparison result, the network environment check module 303 determines whether the network environment of the information processing apparatus 200 has changed since the MFP 100 is registered).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Naitoh to compare a second environment information with the first environment information of the network and determine the result of the comparison. The suggestion for modifying the system of Naitoh can be reasoned by one of ordinary skill in the art as set forth above by Tanaka because the modified communication system would increase the accurate of the communication between two device via the network.
As to claim 18, Naitoh teaches an information processing apparatus comprising: first acquisition means for acquiring setting information for performing a setting of a network of the apparatus, and first environment information of the network from an external management apparatus, through a communication line; setting means for performing the setting of the network using the setting information acquired by the first acquisition means; second acquisition means for acquiring second environment information of the network after execution of the setting by the setting means; and notification means for notifying that the network to which the apparatus is connected is incorrect, in a case where the first environment information and the second environment information do not match.  
a first acquisition means that acquires setting information for performing a setting of a network of the apparatus and first environment information of the network (fig. 6 and fig. 7 indicates that the network setting and environment information), (S1201 in fig. 12), from an external management apparatus (107 in fig. 1), through a communication line (105 or 106 in fig. 1); a setting means that performs the setting of the network using the setting information acquired by the first acquisition means (S1203 in fig. 12, p. [0051] for setup the network setting of the image forming apparatus); and a notification means that notifies that the network to which the apparatus is connected is incorrect, (p. [0055] discloses the notification of the completion of the network setting does not reach because the environment information such as a subnet mask, a domain name system (DNS) server address, a proxy server address and a gateway address is incorrect). 
Although Naitoh does not teach acquiring second environment information of the network in the order to compare it with the first environment information of the network and determine the result of the comparison, Tanaka teaches the above limitation (p. [0049] and [0086] discloses in step S505, the network environment module 303 compares the network ID 402 (first network environment information) which is registered in the polling setting information table 400 and corresponds to the MFP 100 as a polling destination with the network ID (second network environment information) acquired in step S504. Based on the comparison result, the network environment check module 303 determines whether the network environment of the information processing apparatus 200 has changed since the MFP 100 is registered).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Naitoh to compare a second environment information with the first environment information of the network and determine the result of the comparison. The suggestion for modifying the system of Naitoh can be reasoned by one of ordinary skill in the art as set forth above by Tanaka because the modified communication system would increase the accurate of the communication between two device via the network.

Allowable Subject Matter
Claims 5-9, 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art such as Naitoh and Tanaka, which is recorded in this office action, does not teaches the scope of claim 5 such as “the wireless communication line is a wireless communication line in a wide area wireless communication network in which data transmission and reception is performed at a lower communication speed than a communication speed in the network”; and the scope of claim 7 such as “ in a case where a plurality of network interfaces are provided for the information processing apparatus, the setting unit performs a setting of a network for each of the network interfaces, wherein the second acquisition unit acquires second environment information of the network for each of the network interfaces, and wherein in a case where first environment information which is to be acquired from one network interface is acquired from another network interface, and second environment information which is to be acquired from the other network interface is acquired from the one network interface, the notification unit notifies that there is a possibility of misconnection where wirings for the plurality of network interfaces are replaced”, and other prior art, which is recorded in the Examiner’s Citation of Pertinent Prior Art below, fails to anticipate or render the above underlined limitations obvious.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Tanaka et al. (US Patent No. 2020/0153788) discloses the image processing device that, if the network environment is changed, is able to set a proper setting value as compared with a case where only a user setting value is stored and the stored user setting value is used. The user setting value is an example of a first setting value of the present disclosure, and the automatic setting value is an example of a second setting value of the present disclosure.
	
	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 13,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672